DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sobel, US Patent 3684228.
Regarding claim 1, Sobel teaches a locking device for a modular display comprising: a post 10 having an elongated body defining an internal cavity (column 1, lines 64-66), the post 10 including: at least one external slot 34, 34 defined longitudinally along the elongated body; a tab chamber 38 co-axially disposed within the internal cavity of the elongated body 10 and defining at least one wall (column 2, line 9-12), wherein the tab chamber 38 is in communication with the at least one external slot 34,35; wherein the tab chamber 38 defines at least one tab row along the at least one wall of the tab chamber; wherein the tab row defines a plurality of tab apertures 44,45; and wherein the plurality of tab apertures 44,45 is in alignment with the at least one external slot 34,35 (figures 2-4, column 2, lines 21-27); and a sign 17,18 configured to be engaged to the post 10, the sign 18 having a body defining a first side having a tabbed portion including at least one tab 52,53; wherein the tabbed portion is configured to be inserted into the external slot 34,35 such that the at least one tab 52,53 engages with a respective tab aperture 44,45 of the plurality of tab apertures of the tab chamber 38.

    PNG
    media_image1.png
    508
    305
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    329
    269
    media_image2.png
    Greyscale



Regarding claim 15, Sobel teaches each respective tab 52,53 of the least one tab includes a hooked distal portion 55 configured to contact the tab chamber 38, wherein the hooked distal portion 55 is aligned in either an upward orientation or a downward orientation.
Regarding claim 16, Sobel teaches a locking device for a modular display comprising: a post 10 having an elongated body defining an internal cavity (column 1, lines 64-66), the post 10 including: at least one external slot 34, 34 defined longitudinally along the elongated body; a tab chamber 38 co-axially disposed within the internal cavity of the elongated body 10 and defining at least one wall (column 2, line 9-12), wherein the tab chamber 38 is in communication with the at least one external slot 34,35.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9, 11-13 and 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sobel, US Patent 3684228 in view of Chassen, US Patent 4279104.
Sobel does not teach a stake. 
Regarding claim 6, Chassen teaches a sign post comprising: a stake defining a stake member 16 configured to be engaged to and partially disposed within the post 12, wherein the stake member 16 defines a superior portion (at top near plate 18) configured for engagement within the post 12 and an inferior portion (bottom) configured for mounting the post 14.
Regarding claim 7, Chassen teaches a stake cavity defined along an inferior (bottom) portion of the post 12, wherein the stake cavity is configured to receive the superior portion (top) of the stake 14.
Regarding claim 8, Chassen teaches the stake 14 includes a cap 18 engaged with the superior portion (top) of the stake member 14, wherein the cap 18 is configured to abut the tab chamber when the stake 14 is assembled within the post and wherein the cap is configured to engage the post.
Regarding claim 9, Chassen teaches the cap 18 defines a circumferential flange, wherein the circumferential flange is configured to contact the interior surface of the elongated body of the post 12.
Regarding claim 11, Chassen teaches the stake 14 further includes a stabilizer disc 16 configured to be positioned between a ground area and the elongated body of the post 12.
Regarding claim 12-13, Chassen teaches the stake 14 further includes a stopper 16 configured to engage the elongated body of the post 12.
Regarding claim 26, the combination of Sobel and Chassen teaches the claimed method limitation. Sobel teaches the structure of the sign and Chassen teaches the method of inserting a stake into the ground to support a post.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the feet of the display fixture taught by Sobel with the stake taught by Chassen to provide a means to support the fixture on a dirt floor or ground. Such as modification would have involved a simple substitution of one know support for another to obtain a predictable result. KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sobel, US Patent 3684228 in view of Reynard, US Patent 1374471.
Sobel does not teach a stand having a flange body configured to contact the ground surface and provide stabilization to the post
Regarding claim 14, Reynard teaches a traffic signal comprising a post and a stand 1 configured to engage the inferior (bottom) portion of the post 13, the stand 1 defining a flange body configured to contact the ground surface and provide stabilization to the post.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the feet of the display fixture taught by Sobel with the stand having a wide flange/surface as taught by Reynard to provide a means to more securely support the fixture on a flat floor. Such as modification would have involved a simple substitution of one know support for another to obtain a predictable result. KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Allowable Subject Matter
Claims 2-5, 10, 17-22, 24, 25 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631